Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2022

The Court of Appeals hereby passes the following order:

A22D0225. JOSHTAVIE WATERS v. THE STATE.

      In 2013, Joshtavie Waters was convicted of multiple offenses, including
murder, and was sentenced to life in prison. The trial court permitted Waters to
pursue an out-of-time motion for new trial, which the trial court denied on April 25,
2017. Waters seeks discretionary review of the 2017 order. We, however, lack
jurisdiction.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1);
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring);
see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer “all cases in which either a sentence of death or of life imprisonment
has been imposed upon conviction of murder”), overruled in part on other grounds
as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d 265) (2019).
The Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764,
764 (740 SE2d 124) (2013) (appeal from denial of motion attacking murder
convictions as void).
      Accordingly, Waters’ application is hereby TRANSFERRED to the Supreme
Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   02/01/2022
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.